Title: To James Madison from the General Assembly of Indiana, post–4 November 1816 (Abstract)
From: Assembly of Indiana
To: Madison, James


        § From the General Assembly of Indiana. Post-4 November 1816. “The undersigned, Govenor, Lieutenant Govenor and members of the General Assembly, of the State of Indiana, beg leave to recommend, The Honble. Benjamin Parke, late a judge of the General Court of the late Territory of Indiana, as a fit and proper person to fill the office of Federal District judge for sd. state, when such office shall have been created.
        “The undersigned have adopted this course, with a full impression that such appointment will meet the approbation of the citizens of the state generally.”
      